FILED
                            NOT FOR PUBLICATION                               MAR 23 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JEFFREY S. PATERSON,                              No. 14-16639

               Plaintiff - Appellant,             D.C. No. 3:11-cv-00845-HDM-
                                                  WGC
 v.

DUNHAM; et al.,                                   MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Nevada state prisoner Jeffrey S. Paterson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison

officials were deliberately indifferent to his safety in connection with an assault by

other inmates. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment because Paterson

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to Paterson’s safety. See Farmer v. Brennan,

511 U.S. 825, 837 (1994) (holding that “a prison official cannot be found liable

[for deliberate indifference] unless the official knows of and disregards an

excessive risk to inmate health or safety”).

      The district court did not abuse its discretion in denying Paterson’s motion

for reconsideration because Paterson failed to demonstrate any grounds for such

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (setting forth standard of review and listing grounds

warranting reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

      The district court did not abuse its discretion in partially denying Paterson’s

motions to strike and for sanctions because sanctions are only appropriate in

extreme circumstances where the violation is due to willfulness, bad faith, or fault

of the party. See Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir. 2002)

(setting forth standard of review).

      We reject as unsupported by the record Paterson’s contention that the district

court improperly relied on a transcript of a telephone call attributed to him by


                                           2                                    14-16639
defendants.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                   14-16639